 
RESERVE EQUITY FINANCING AGREEMENT
 
THIS AGREEMENT dated as of the 10th day of May 2010 (the “Agreement”), between
AGS Capital Group, LLC, a New York limited liability company (the “Investor”),
and Vertro, Inc., a corporation organized and existing under the laws of the
State of Delaware (the “Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company may issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company shares
of the Company’s common stock, par value $.001 per share (the “Common Stock”)
for an aggregate purchase price up to Two Million Dollars ($2,000,000) on a
private placement basis pursuant to an exemption from registration under Section
4(2) of the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”), and/or pursuant to the provisions
and rules of Regulation D (“Regulation D”) that has been promulgated under the
Securities Act; and
 
WHEREAS, the Investors shall be entitled to resell shares of Common Stock
acquired hereunder pursuant to a resale registration statement established by
the Company pursuant to the terms of the Registration Rights Agreement between
the Company and the Investor which shall be declared effective prior to the
delivery of an Advance Notice hereunder.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I.
Certain Definitions
 
Section 1.1.  “Advance” shall mean each occasion the Company elected to exercise
its rights to deliver an Advance Notice required the Investor to purchase the
Common Stock as specified in such Advance Notice, subject to the terms and
conditions of this Agreement.
 
Section 1.2.  “Advance Date” shall mean the first Trading Day after expiration
of the applicable Pricing Period for each Advance.
 
Section 1.3.  “Advance Notice” shall mean a written notice in the form of
Exhibit A attached hereto to the Investor executed by an officer of the Company
and setting forth the Advance amount in dollars that the Company intends to sell
to the Investor in accordance with the terms and conditions of this Agreement.
 
Section 1.4.  “Advance Notice Date” shall mean each date the Company delivers
(in accordance with Section 2.2(b) of this Agreement) to the Investor an Advance
Notice requiring the Investor to purchase the dollar amount of Common Stock
specified in the Advance Notice, subject to the terms and conditions of this
Agreement. No Advance Notice Date shall be less than five (5) Trading Days after
the prior Advance Notice Date.
 
Section 1.5.  “Agreement” shall have the meaning set forth in the introductory
paragraph of this Agreement.
 
Section 1.6.  “Bid Price” shall mean, on any date, the closing bid price (as
reported by Bloomberg L.P. or other comparable reporting service) of the Common
Stock on or reported by the Principal Market or if the Common Stock is not
traded on a Principal Market, the highest reported bid price for the Common
Stock, as furnished by the Financial Industry Regulatory Authority.
 
Section 1.7.  “Closing” shall mean one of the closings of a purchase and sale of
Common Stock pursuant to Section 2.3.
 
Section 1.8.  “Commitment Amount” shall mean Two Million Dollars ($2,000,000).
 
Section 1.9.  “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring upon the termination of this Agreement in
accordance with Section 10.2.

 
 

--------------------------------------------------------------------------------

 
 
Section 1.10.  “Common Stock” shall mean the meaning set forth in the Recitals
of this Agreement.
 
Section 1.11.  “Company” shall have the meaning set forth in the introductory
paragraph of this Agreement.
 
Section 1.12.  “Condition Satisfaction Date” shall have the meaning set forth in
Section 7.2.
 
Section 1.13.  “Damages” shall mean any loss, claim, damage, liability, costs
and expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).
 
Section 1.14. “Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the
Registrable Securities as set forth in Section 7.2(a).
 
Section 1.15.  “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
Section 1.16.  “FINRA” shall mean the Financial Industry Regulatory Authority.
 
Section 1.17.  “Investor” shall have the meaning set forth in the introductory
paragraph of this Agreement.
 
Section 1.18.  “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or reasonably be expected to result in, (i) a
material adverse effect on the legality, validity or enforceability of the
Agreement, (ii) a material adverse effect on the results of operations, assets,
business or condition (financial or otherwise) of the Company, taken as a whole,
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under the Agreement.
 
Section 1.19.  “Market Price” shall mean the lowest VWAP of the Common Stock
during the Pricing Period.
 
Section 1.20.  “Maximum Advance Amount” shall equal the greater of (i) $500,000
or (ii) 500% of the quotient obtained by dividing (x) the average daily trading
volume, as reported by Bloomberg or comparable financial news service (U.S
market only), for the 10 days immediately preceding the Advance Notice Date by
(y) the VWAP.
 
Section 1.21.  “Person” shall mean an individual, a corporation, a partnership,
an association, a trust or other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.
 
Section 1.22.  “Pricing Period” shall mean the five (5) consecutive Trading Days
after the Advance Notice Date.
 
Section 1.23.  “Principal Market” shall mean the Nasdaq Global Select Market,
the Nasdaq Global Market, the Nasdaq Capital Market, the American Stock
Exchange, the OTC Bulletin Board, or the New York Stock Exchange, or any
successors to any of the above, whichever is at the time the principal trading
exchange, market, or quotations service for the Common Stock.
 
Section 1.24.  “Purchase Price” shall mean ninety two percent (92%) of the
Market Price during the Pricing Period.
 
Section 1.25.  “Registrable Securities” shall mean the shares of Common Stock to
be issued hereunder (i) in respect of which the Registration Statement has not
been declared effective by the SEC, (ii) which have not been sold under
circumstances meeting all of the applicable conditions of Rule 144 (or any
similar provision then in force) under the Securities Act (“Rule 144”) or
(iii) which have not been otherwise transferred to a holder who may trade such
shares without restriction under the Securities Act, and the Company has
delivered a new certificate or other evidence of ownership for such securities
not bearing a restrictive legend.

 
 

--------------------------------------------------------------------------------

 
 
Section 1.26.  “Registration Rights Agreement” shall mean the Registration
Rights Agreement dated the date hereof, regarding the filing of the Registration
Statement for the resale of the Registrable Securities, entered into between the
Company and the Investor.
 
Section 1.27.  “Registration Statement” shall mean a registration statement on
Form S-1 or Form S-3 (if use of such form is then available to the Company
pursuant to the rules of the SEC and, if not, on such other form promulgated by
the SEC for which the Company then qualifies and which counsel for the Company
shall deem appropriate, and which form shall be available for the resale of the
Registrable Securities to be registered thereunder in accordance with the
provisions of this Agreement and the Registration Rights Agreement, and in
accordance with the intended method of distribution of such securities), for the
registration of the resale by the Investor of the Registrable Securities under
the Securities Act.
 
Section 1.28.  “Regulation D” shall have the meaning set forth in the recitals
of this Agreement.
 
Section 1.29.  “SEC” shall mean the United States Securities and Exchange
Commission.
 
Section 1.30.  “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.
 
Section 1.31.  “Trading Day” shall mean any day during which the Nasdaq Stock
Exchange shall be open for business.
 
Section 1.32.  “VWAP” shall mean, with respect to the Common Stock, as of any
date, the daily dollar volume-weighted average price per share for the Common
Stock as reported by Bloomberg, LP through its “Historical Price Table Screen
(HP)” with Market: Weighted Ave function selected (or comparable financial news
service (U.S market only), or, if no dollar volume-weighted average price is
reported for such security by Bloomberg, LP (or comparable financial news
service (U.S market only), the average of the highest closing bid price and the
lowest closing ask price per share of any of the market makers for the Common
Stock as reported in the “pink sheets” by Pink Sheets LLC.
 
ARTICLE II.
Advances
 
Section 2.1. Advances.
 
Subject to the terms and conditions of this Agreement (including, without
limitation, the provisions of Article VII hereof), the Company, at its sole and
exclusive option, may issue and sell to the Investor, and the Investor shall
purchase from the Company, shares of the Company’s Common Stock by the delivery,
in the Company’s sole discretion, of Advance Notices.  The number of shares of
Common Stock that the Investor shall purchase pursuant to each Advance shall be
determined by dividing the amount of the Advance by the Purchase Price. No
fractional shares shall be issued. Fractional shares shall be rounded to the
next higher whole number of shares.  The aggregate maximum amount of all
Advances that the Investor shall be obligated to make under this Agreement shall
not exceed the Commitment Amount.
 
Section 2.2. Mechanics.
 
(a)   Advance Notice. At any time during the Commitment Period, the Company may
require the Investor to purchase shares of Common Stock by delivering an Advance
Notice to the Investor, subject to the conditions set forth in Section 7.2;
provided, however, the amount for each Advance as designated by the Company in
the applicable Advance Notice shall not be more than the Maximum Advance Amount
and the aggregate amount of the Advances pursuant to this Agreement shall not
exceed the Commitment Amount. Except as otherwise set forth in this Agreement
and except as prohibited by applicable law, the Company acknowledges that the
Investor has the right to sell shares of the Company’s Common Stock at any
time.  There shall be a minimum of five (5) Trading Days between each Advance
Notice.

 
 

--------------------------------------------------------------------------------

 

(b)    Date of Delivery of Advance Notice. An Advance Notice shall be deemed
delivered on (i) the Trading Day it is received by email (to the address set
forth in Section 11.1 herein) by the Investor if such notice is received prior
to 5:00 pm Eastern Time, or (ii) the immediately succeeding Trading Day if it is
received by email after 5:00 pm Eastern Time on a Trading Day or at any time on
a day which is not a Trading Day. No Advance Notice may be deemed delivered on a
day that is not a Trading Day.  
 
Section 2.3. Closings.
 
(a)           On the Advance Date, the Company shall deliver, or cause to be
delivered, to the Investor such number of shares of Common Stock (delivered
electronically, and credited to the account of Investor’s designated broker with
The Depository Trust Company through its Deposit/Withdrawal At Custodian or DWAC
system), as shall equal the number of shares of Common Stock  that Investor has
been deemed to have purchased from the Company pursuant to Section 2.1 hereof,
or such lesser number of shares of Common Stock as results from any reduction as
set forth in Section 7.2(g), against delivery by the Investor of payment
immediately thereafter of the amount of the Advance by wire transfer of
immediately available funds to an account designated by the Company.  On or
prior to the Advance Date, each of the Company and the Investor shall deliver to
the other all documents, instruments and writings required to be delivered by
either of them pursuant to Section 2.3(b) below in order to implement and effect
the transactions contemplated herein. To the extent the Company has not paid the
fees, expenses, and disbursements of the Investor in accordance with
Section 12.4, the amount of such fees, expenses, and disbursements may be
deducted by the Investor (and shall be paid to the relevant party) directly out
of the proceeds of the Advance with no reduction in the amount of shares of the
Company’s Common Stock to be delivered on such Advance Date.
 
                      (b)    Obligations Upon Closing. The Investor agrees to
advance the amount corresponding to the Advance Notice to the Company upon
completion of each of the following conditions:
 
(i)           The Company shall deliver to the Investor the shares of Common
Stock applicable to the Advance in accordance with Section 2.3(a).
 
(ii)          The Registration Statement filed pursuant to the Registration
Rights Agreement shall be effective and available for the resale of all
applicable shares of Common Stock to be issued in connection with the Advance;
 
(iii)         the Company shall have obtained all permits and qualifications
required by any applicable state that are material for the offer and sale of the
Registrable Securities, or shall have the availability of exemptions therefrom.
The sale and issuance of the Registrable Securities shall be legally permitted
by all laws and regulations to which the Company is subject;
 
(iv)         the Company shall have filed with the SEC in a timely manner all
reports, notices and other documents required of a “reporting company” under the
Exchange Act and applicable Commission regulations;
 
(v)          the Company shall pay any unpaid fees as set forth in Section 12.4
below or withhold such amounts as provided in Section 2.3; and
 
(vi)         the Company’s transfer agent shall be DWAC eligible.
 
(vii)        the conditions in Section 7.2 and 2.3(a) are satisfied or waived.
 
Section 2.4. Hardship. In the event the Investor sells shares of the Company’s
Common Stock after receipt of an Advance Notice and the Company fails to perform
its obligations as mandated in Section 2.3, and specifically the Company fails
to deliver to the Investor on the Advance Date the shares of Common Stock
corresponding to the applicable Advance pursuant to Section 2.3(a)(i), the
Company acknowledges that the Investor shall suffer financial hardship and
therefore shall be liable for any and all losses, commissions, fees, or
financial hardship caused to the Investor.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III.
Representations of Investor
 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:
 
Section 3.1. Organization and Authorization. The Investor is duly incorporated
or organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite power and authority to purchase and hold the
securities issuable hereunder. The decision to invest and the execution and
delivery of this Agreement by such Investor, the performance by such Investor of
its obligations hereunder and the consummation by such Investor of the
transactions contemplated hereby have been duly authorized and requires no other
proceedings on the part of the Investor. The undersigned has the right, power
and authority to execute and deliver this Agreement and all other instruments
(including, without limitations, the Registration Rights Agreement), on behalf
of the Investor. This Agreement has been duly executed and delivered by the
Investor and, assuming the execution and delivery hereof and acceptance thereof
by the Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms.
 
Section 3.2. Evaluation of Risks. The Investor has such knowledge and experience
in financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. The
Investor recognizes that its investment in the Company involves a high degree of
risk.
 
Section 3.3. No Legal Advice From the Company. The Investor acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with his or its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
Section 3.4. Investment Purpose. The securities are being purchased by the
Investor for its own account, and for investment purposes. The Investor agrees
not to assign or in any way transfer the Investor’s rights to the securities or
any interest therein and acknowledges that the Company will not recognize any
purported assignment or transfer except in accordance with applicable Federal
and state securities laws. No other person has or will have a direct or indirect
beneficial interest in the securities. The Investor agrees not to sell,
hypothecate or otherwise transfer the Investor’s securities unless the
securities are registered under Federal and applicable state securities laws or
unless, in the opinion of counsel satisfactory to the Company, an exemption from
such laws is available.
 
Section 3.5. Accredited Investor. The Investor is an “Accredited Investor” as
that term is defined in Rule 501(a) of Regulation D of the Securities Act.
 
Section 3.6. Information. The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor is in a position
regarding the Company, which, based upon employment, family relationship or
economic bargaining power, enabled and enables such Investor to obtain
information from the Company in order to evaluate the merits and risks of this
investment. The Investor has sought such accounting, legal and tax advice, as it
has considered necessary to make an informed investment decision with respect to
this transaction.
 
Section 3.7. Receipt of Documents. The Investor and its counsel have received
and read in their entirety: (i) this Agreement and the Exhibits annexed hereto;
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-K for the period ended December 31, 2009 and other SEC
filings; and (iv) answers to all questions the Investor submitted to the Company
regarding an investment in the Company; and the Investor has relied on the
information contained therein and has not been furnished any other documents,
literature, memorandum or prospectus.

 
 

--------------------------------------------------------------------------------

 
 
Section 3.8. No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the shares of Common Stock offered hereby.
 
Section 3.9. Not an Affiliate. The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).
 
Section 3.10. Trading Activities. The Investor’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market on which the Company’s Common Stock is listed or
traded.  Investor makes no representations or covenants that it will not engage
in trading in the securities of the Company, other than the Investor will not
engage in any Short Sales of the Company's common stock at any time during the
Agreement.  The Investor covenants that neither the Investor nor any of its
affiliates nor any entity managed or controlled by the Investor will, or cause
or assist any person to, enter into or execute any “short sale” (as such term is
defined in Rule 200 of Regulation SHO, or any successor regulation, promulgated
by the Commission under the Exchange Act) of any securities of the Company, and
that the Investor and its affiliates shall comply with all other applicable law.
 
Section 3.11. Statutory Underwriter Status. The Investor acknowledges that,
pursuant to the Commission’s current interpretations of the Securities Act, the
Investor will be disclosed as an “underwriter” within the meaning of the
Securities Act in the Registration Statement (and amendments thereto) and in any
Prospectus contained therein to the extent required by applicable law.
 
Section 3.12. Prospectus Delivery. The Investor agrees that unless the
Registrable Securities are eligible for resale pursuant to all the conditions of
Rule 144 without volume or manner of sale limitations, it will resell the
Registrable Securities only pursuant to the Registration Statement, in a manner
described under the caption “Plan of Distribution” in the Registration
Statement, and in a manner in compliance with all applicable securities laws,
including, without limitation, any applicable prospectus delivery requirements
of the Securities Act and any other trading restrictions of the Exchange Act.
 
Section 3.13. Financial Capability. The Investor has the current financial
capability to perform all of its obligations under this Agreement, including the
capability to purchase the Registrable Securities in accordance with the terms
hereof.
 
Section 3.14. No Conflicts. The execution, delivery and performance of this
Agreement, the Registration Rights Agreement and any other document or
instrument contemplated hereby, by the Investor and the consummation of the
transactions contemplated thereby do not (i) violate any provision of the
Investor’s charter documents or bylaws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Investor is a party, (iii) create or impose a lien, charge or
encumbrance on any property of the Investor under any agreement or any
commitment to which the Investor is a party or by which the Investor is bound or
by which any of its respective properties or assets are bound, (iv) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, writ, judgment or decree (including federal and state securities laws and
regulations) applicable to the Investor or by which any property or asset of the
Investor are bound or affected, or (v) require the consent of any third-party
that has not been obtained pursuant to any material contract to which Investor
is subject or to which any of its assets, operations or management may be
subject. The Investor is not required under federal, state, foreign or local
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to purchase the Registrable Securities in accordance with the terms
hereof.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
Representations and Warranties of the Company
 
Except as stated below, on the disclosure schedules attached hereto or in the
SEC Documents (as defined herein), the Company hereby represents and warrants
to, and covenants with, the Investor that the following are true and correct as
of the date hereof:
 
Section 4.1. Organization and Qualification. The Company is duly incorporated or
organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite corporate power to own its properties and to
carry on its business as now being conducted. Each of the Company and its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect on the Company and its subsidiaries taken as a whole.
 
Section 4.2. Authorization, Enforcement, Compliance with Other Instruments.
(i) The Company has the requisite corporate power and authority to enter into
and perform this Agreement, the Registration Rights Agreement and any related
agreements, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement, the Registration Rights Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement, the
Registration Rights Agreement and any related agreements have been duly executed
and delivered by the Company, (iv) this Agreement, the Registration Rights
Agreement and assuming the execution and delivery thereof and acceptance by the
Investor and any related agreements constitute the valid and binding obligations
of the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.  include
 
Section 4.3. Capitalization.  The authorized capital stock of the Company
consists of 200,000,000 shares of Common Stock, of which 34,438,657 shares of
Common Stock are issued and outstanding, and 500,000 shares of authorized
Preferred Stock, of which no shares are issued and outstanding  All of such
outstanding shares have been validly issued and are fully paid and
nonassessable. Except as disclosed in the SEC Documents (as defined in paragraph
4.5), no shares of Common Stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company. Except as disclosed in the SEC Documents and on Schedule 4.3, as of the
date hereof, there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, except pursuant to the terms of an agreement between the Company
and the Investor. There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by this Agreement or
any related agreement or the consummation of the transactions described herein
or therein. The Company has furnished to the Investor true and correct copies of
the Company’s Certificate of Incorporation, as amended and as in effect on the
date hereof (the “Certificate of Incorporation”), and the Company’s By-laws, as
in effect on the date hereof (the “By-laws”), and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto.

 
 

--------------------------------------------------------------------------------

 

Section 4.4. No Conflict. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Certificate of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or By-laws, or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market on which the Common Stock is quoted) applicable to the Company
or any of its subsidiaries or by which any material property or asset of the
Company or any of its subsidiaries is bound or affected, or (iii) conflict with
or violate the terms of any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its subsidiaries, or (iv)
conflict with or result in a violation of any law, ordinance, regulation of any
governmental entity to which the Company or any of its subsidiaries is bound,
other than, in the case of  clauses (ii), (iii) and (iv) above, any such item
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.  Except as specifically contemplated
by this Agreement and as required under the Securities Act and any applicable
state securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement or the Registration Rights
Agreement in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.
 
Section 4.5. SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Securities Exchange Act for the two years preceding
the date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (all of the foregoing filed prior to the date
hereof or amended after the date hereof and all exhibits include therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”) on
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Document prior to the expiration of any such extension. The
Company has delivered to the Investor or its representatives, or made available
through the SEC’s website at http://www.sec.gov., true and complete copies of
the SEC Documents. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
Section 4.6. Absence of Events of Default . Except for matters described in the
SEC Documents and/or this Agreement, no Event of Default, as defined in the
respective agreement to which the Company is a party, and no event which, with
the giving of notice or the passage of time or both, would become an Event of
Default (as so defined), has occurred and is continuing, which would have a
Material Adverse Effect on the Company’s business, properties, prospects,
financial condition or results of operations.
 
Section 4.7. Intellectual Property Rights. To its knowledge, the Company and its
subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct their
respective businesses as now conducted. The Company and its subsidiaries do not
have any knowledge of any infringement by the Company or its subsidiaries of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, and, to the knowledge of the Company, there
is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement; and the Company and its subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing.

 
 

--------------------------------------------------------------------------------

 
 
Section 4.8. Employee Relations. Neither the Company nor any of its subsidiaries
is involved in any material labor dispute nor, to the knowledge of the Company
or any of its subsidiaries, is any such material labor dispute threatened. None
of the Company’s or its subsidiaries’ is a party to a collective bargaining
agreement.
 
Section 4.9. Environmental Laws. Except as set forth in the SEC Documents, the
Company and its subsidiaries are (i) in compliance with any and all applicable
material foreign, federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval.
 
Section 4.10. Title. Except as set forth in the SEC Documents, the Company has
good and marketable title to its properties and material assets owned by it,
free and clear of any pledge, lien, security interest, encumbrance, claim or
equitable interest other than such as are not material to the business of the
Company or do not materially affect the value of such property, and except for
liens for taxes, assessments and governmental charges or levies not yet due and
payable, liens imposed by applicable law, easements, covenants, and rights of
way (unrecorded and recorded) and other similar restrictions of record that do
not materially adversely affect the current use of the applicable property
owned, leased or held for use by the Company or its subsidiaries, liens in favor
of vendors, carriers, warehousemen, repairmen, mechanics, workmen, materialmen,
construction or similar liens or other encumbrances arising by operation of law,
and zoning, building or other similar restrictions that do not adversely affect
the in any material respect the use of applicable company property.
 
Section 4.11. Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged. Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole.
 
Section 4.12. Regulatory Permits. The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
Section 4.13. Internal Accounting Controls. The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and the rules and
regulations as promulgated by the SEC to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
Section 4.14. No Material Adverse Breaches, etc. Except as set forth in the SEC
Documents, neither the Company nor any of its subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Company’s officers has or is
expected in the future to have a Material Adverse Effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries. Except as set forth in the SEC Documents,
neither the Company nor any of its subsidiaries is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries.

 
 

--------------------------------------------------------------------------------

 

Section 4.15. Absence of Litigation. Except as set forth in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company, the Common Stock or any of the
Company’s subsidiaries, wherein an unfavorable decision, ruling or finding would
(i) have a Material Adverse Effect on the transactions contemplated hereby (ii)
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement or any of the
documents contemplated herein, or (iii) have a Material Adverse Effect on the
business, operations, properties, financial condition or results of operation of
the Company and its subsidiaries taken as a whole.
 
Section 4.16. Subsidiaries. Except as disclosed in the SEC Documents, the
Company does not presently own or control, directly or indirectly, any interest
in any other corporation, partnership, association or other business entity.
 
Section 4.17. Tax Status. Except as disclosed in the SEC Documents, the Company
and each of its subsidiaries has made or filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company and each
of its subsidiaries has set aside on its books provisions reasonably adequate
for the payment of all unpaid and unreported taxes) has paid all material taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
Section 4.18. Certain Transactions. Except as set forth in the SEC Documents,
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.
 
Section 4.19. Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.
 
Section 4.20. Dilution. The Company is aware and acknowledges that issuance of
shares of the Company’s Common Stock could cause dilution to existing
shareholders and could significantly increase the outstanding number of shares
of Common Stock.
 
Section 4.21. Acknowledgment Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length investor with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Common Stock hereunder. The Company is aware and acknowledges that it may not be
able to request Advances under this Agreement if it cannot obtain an effective
Registration Statement or if any issuances of Common Stock pursuant to any
Advances would violate any rules of the Principal Market. The Company further is
aware and acknowledges that any fees paid pursuant to Section 12.4 hereunder or
shares issued pursuant to Section 12.4(b) hereunder shall be earned on the date
hereof and not refundable or returnable under any circumstances.
 
Section 4.22. No Legal Advice From the Investor. The Company acknowledges that
it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with his or its own legal counsel and investment
and tax advisors. The Company is relying solely on such counsel and advisors and
not on any statements or representations of the Investor or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.  The Company is not relying on any
representation except for the representations of the Investor contained in this
Agreement.

 
 

--------------------------------------------------------------------------------

 
 
Section 4.23.  No Similar Transactions. The Company has not entered into any
transaction similar in nature to the one described in this Agreement.
 
ARTICLE V.
Indemnification
 
The Investor and the Company represent to the other the following with respect
to itself:
 
Section 5.1. Indemnification.
 
(a)  In consideration of the Investor’s execution and delivery of this
Agreement, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or the
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or the Registration Rights
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, or (iii) any cause of action, suit or claim brought or made against
such Investor Indemnitee not arising out of any action or inaction of an
Investor Indemnitee, and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Investor
Indemnitees. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.
 
(b)           In consideration of the Company’s execution and delivery of this
Agreement, and in addition to all of the Investor’s other obligations under this
Agreement, the Investor shall defend, indemnify and hold harmless the Company
and all of its officers, directors, shareholders, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Company
Indemnitees”) from and against any and all Indemnified Liabilities incurred by
the Company Indemnitees or any of them as a result of, arising out of, or
relating to (i) any misrepresentation or breach of any representation or
warranty made by the Investor in this Agreement or the Registration Rights
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, (ii) any breach of any covenant, agreement or obligation of the
Investor contained in this Agreement or the Registration Rights Agreement or any
other certificate, instrument or document contemplated hereby or thereby, or
(iii) any cause of action, suit or claim brought or made against such Company
Indemnitee not arising out of any action or inaction of an Company Indemnitee,
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the Company Indemnitees provided, however,
that the Investor shall not be liable under this Section 5.1 to a Company
Indemnitee to the extent that such Indemnified Liabilities resulted or arose
from the breach by a Company Indemnitee of any representation, warranty,
covenant or agreement of a Company Indemnitee contained in this Agreement or the
Registration Rights Agreement or the negligence, recklessness, willful
misconduct or bad faith of a Company Indemnitee.  To the extent that the
foregoing undertaking by the Investor may be unenforceable for any reason, the
Investor shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities , which is permissible under applicable law.
 
(c)  The obligations of the parties to indemnify or make contribution under this
Section 5.1 shall survive termination.

 
 

--------------------------------------------------------------------------------

 
 
Section 5.2.  Notification of Claims for Indemnification. Each party entitled to
indemnification under this Article V (an “Indemnified Party”) shall, promptly
after the receipt of notice of the commencement of any claim against such
Indemnified Party in respect of which indemnity may be sought from the party
obligated to indemnify such Indemnified Party under this Article V (the
“Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement thereof. Any such notice shall describe the claim in reasonable
detail. The failure of any Indemnified Party to so notify the Indemnifying Party
of any such action shall not relieve the Indemnifying Party from any liability
which it may have to such Indemnified Party (a) other than pursuant to this
Article V or (b) under this Article V unless, and only to the extent that, such
failure results in the Indemnifying Party’s forfeiture of substantive rights or
defenses or the Indemnifying Party is prejudiced by such delay. The procedures
listed below shall govern the procedures for the handling of indemnification
claims.
 
(a)   Any claim for indemnification for Indemnified Liabilities that do not
result from a Third Party Claim as defined in the following paragraph, shall be
asserted by written notice given by the Indemnified Party to the Indemnifying
Party. Such Indemnifying Party shall have a period of thirty (30) days after the
receipt of such notice within which to respond thereto. If such Indemnifying
Party does not respond within such thirty (30) day period, such Indemnifying
Party shall be deemed to have refused to accept responsibility to make payment
as set forth in Section 5.1. If such Indemnifying Party does not respond within
such thirty (30) day period or rejects such claim in whole or in part, the
Indemnified Party shall be free to pursue such remedies as specified in this
Agreement.
 
(b)   If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a person or entity not a party to this Agreement of any threatened
legal action or claim (collectively a “Third Party Claim”), with respect to
which an Indemnifying Party may be obligated to provide indemnification, the
Indemnified Party shall give such Indemnifying Party written notice thereof
within twenty (20) days after becoming aware of such Third Party Claim.
 
(c)   An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise) at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party (or sooner if the nature of such
Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnified Party whether the Indemnifying Party will assume responsibility for
defending such Third Party Claim, which election shall specify any reservations
or exceptions. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement. In case
any such Third Party Claim shall be brought against any Indemnified Party, and
it shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the defense thereof at its own
expense, with counsel satisfactory to such Indemnified Party in its reasonable
judgment; provided, however, that any Indemnified Party may, at its own expense,
retain separate counsel to participate in such defense at its own expense.
Notwithstanding the foregoing, in any Third Party Claim in which both the
Indemnifying Party, on the one hand, and an Indemnified Party, on the other
hand, are, or are reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel and to control its own defense
of such claim if, in the reasonable opinion of counsel to such Indemnified
Party, either (x) one or more significant defenses are available to the
Indemnified Party that are not available to the Indemnifying Party or (y) a
conflict or potential conflict exists between the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, that would make such
separate representation advisable; provided, however, that in such circumstances
the Indemnifying Party (i) shall not be liable for the fees and expenses of more
than one counsel to all Indemnified Parties and (ii) shall reimburse the
Indemnified Parties for such reasonable fees and expenses of such counsel
incurred in any such Third Party Claim, as such expenses are incurred, provided
that the Indemnified Parties agree to repay such amounts if it is ultimately
determined that the Indemnifying Party was not obligated to provide
indemnification under this Article IX. The Indemnifying Party agrees that it
shall not, without the prior written consent of the Indemnified Party, settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim relating to the matters contemplated hereby (if any Indemnified Party is a
party thereto or has been actually threatened to be made a party thereto) unless
such settlement, compromise or consent includes an unconditional release of such
Indemnified Party from all liability arising or that may arise out of such
claim. The Indemnifying Party shall not be liable for any settlement of any
claim effected against an Indemnified Party without the Indemnifying Party’s
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. The rights accorded to an Indemnified Party hereunder shall be in
addition to any rights that any Indemnified Party may have at common law, by
separate agreement or otherwise; provided, however, that notwithstanding the
foregoing or anything to the contrary contained in this Agreement, nothing in
this Article V shall restrict or limit any rights that any Indemnified Party may
have to seek equitable relief.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
Covenants of the Company
 
Section 6.1. Registration Rights. The Company shall cause the Registration
Rights Agreement to remain in full force and effect in accordance with its terms
and the Company shall comply in all material respects with the terms thereof.
 
Section 6.2. Quotation of Common Stock. The Company shall maintain the Common
Stock’s listing or authorization for quotation on a Principal Market.
 
Section 6.3. Exchange Act Registration. The Company will cause its Common Stock
to continue to be registered under Section 12(g) of the Exchange Act, will file
in a timely manner all reports and other documents required of it as a reporting
company under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said Exchange Act.
 
Section 6.4. Transfer Agent Instructions. On or prior to the Advance Date, the
Company shall deliver instructions to its transfer agent to issue shares of
Common Stock to the Investor in accordance with the provisions of Section 2.3,
if so required by Section 2.3.
 
Section 6.5. Corporate Existence. The Company will take all steps necessary to
preserve and continue the corporate existence of the Company.
 
Section 6.6. Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance. The Company will immediately notify the Investor upon
its becoming aware of the occurrence of any of the following events in respect
of a registration statement or related prospectus relating to an offering of
Registrable Securities: (i) receipt of any request for additional information by
the SEC or any other Federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the registration statement or related prospectus; (ii) the issuance by the SEC
or any other Federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; (iv) the happening of any event
that makes any statement made in the Registration Statement or related
prospectus of any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related prospectus or documents so that,
in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the related prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and (v) the Company’s
reasonable determination that a post-effective amendment to the Registration
Statement would be appropriate; and the Company will promptly make available to
the Investor any such supplement or amendment to the related prospectus. The
Company shall not deliver to the Investor any Advance Notice during the
continuation of any of the foregoing events. Consolidation; Merger. The Company
shall not, at any time after the delivery of an Advance Notice and before the
Advance Date applicable to such Advance Notice, effect any merger or
consolidation of the Company with or into, or a transfer of all or substantially
all the assets of the Company to another entity (a “Consolidation Event”) unless
the resulting successor or acquiring entity (if not the Company) assumes by
written instrument the obligation to deliver to the Investor such shares of
stock and/or securities as the Investor is entitled to receive pursuant to this
Agreement.

 
 

--------------------------------------------------------------------------------

 
 
Section 6.7. Prohibited Transactions. Nothing in this Agreement shall be
construed to restrict the right of the Company to offer, sell and/or issue
securities of any kind whatsoever, provided such transaction is not a Prohibited
Transaction (as defined below) (any such transaction that is not a Prohibited
Transaction is referred to in this Agreement as a “Permitted Transaction”).
Without limiting the generality of the preceding sentence, the Company may,
without the prior written consent of the Investor, (i) establish stock option,
stock purchase, stock bonus or other equity incentive or award plans or
agreements (for directors, employees, consultants and/or advisors), and issue
securities thereunder, and amend such plans or agreements, including increasing
the number of shares available thereunder, (ii) issue equity securities to
finance, or otherwise in connection with, the acquisition, license or sale of
one or more other companies, equipment, technologies or lines of business,
(iii) issue shares of Common Stock and/or other securities in connection with
the Company’s option, equity incentive or award plans, stock purchase plans,
stock bonus programs, rights plans, warrants or options, (iv) issue shares of
Common Stock and/or other securities in connection with the acquisition, license
or sale of products, licenses, equipment or other assets and strategic
collaborations, partnerships, joint ventures or similar transactions; (v) issue
shares of Common and/or other securities to employees, consultants and/or
advisors as consideration for services rendered or to be rendered, (vi) issue
and sell equity or debt securities in a public offering, (vii) issue and sell
any equity or debt securities in a private placement (other than in connection
with any Prohibited Transaction), (viii) issue equity securities to equipment
lessors, equipment vendors, banks or similar lending institutions in connection
with leases or loans, or in connection with strategic commercial or licensing
transactions, (ix) issue securities in connection with any stock split, stock
dividend, recapitalization, reclassification or similar event by the Company and
(x) issue shares of Common Stock to the Investor under any other agreement
entered into between the Investor and the Company.  During the term of this
Agreement, the Company shall not enter into any Prohibited Transaction without
the prior written consent of the Investor, which consent may be withheld at the
sole discretion of the Investor. For the purposes of this Agreement, the term
“Prohibited Transaction” shall refer to the issuance by the Company of any
“future priced securities,” which shall mean the issuance of shares of Common
Stock or securities of any type whatsoever that are, or may become, convertible
or exchangeable into shares of Common Stock where the purchase, conversion or
exchange price for such Common Stock is determined using any floating
discount  or other post-issuance adjustable discount to the market price of
Common Stock, including, without limitation, pursuant to any equity line
financing that is substantially similar to the financing provided for under this
Agreement, provided that any future issuance by the Company of (i) a convertible
security (“Convertible Security”) that (A) contains provisions that adjust the
conversion price of such Convertible Security in the event of stock splits,
dividends, distributions, reclassifications or similar events or pursuant to
anti-dilution provisions or (B) is issued in connection with the Company
obtaining debt financing for research and development purposes where the
issuance of Convertible Securities is conditioned upon the Company meeting
certain defined clinical milestones, (ii) securities in a registered direct
public offering or an unregistered private placement where the price per share
of such securities is fixed concurrently with the execution of definitive
documentation relating to the offering or placement, as applicable and
(iii) securities issued in connection with a secured debt financing, shall not
be a Prohibited Transaction.
 
Section 6.8. Issuance of the Company’s Common Stock. The sale of the shares of
Common Stock shall be made in accordance with the provisions and requirements of
Regulation D or Section 4(2) of the Securities Act and any applicable state
securities law.
 
Section 6.9. Market Activities. The Company will not, directly or indirectly
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or sell, bid for or purchase the Common Stock, or pay anyone any
compensation for soliciting purchases of the Common Stock.
 
ARTICLE VII.
Conditions for Advance and Conditions to Closing
 
Section 7.1. Conditions Precedent to the Obligations of the Company. The
obligation hereunder of the Company to issue and sell the shares of Common Stock
to the Investor incident to each Closing is subject to the satisfaction, or
waiver by the Investor in writing, at or before each such Closing, of each of
the conditions set forth below.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)   Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects.
 
(b)  Performance by the Investor. The Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Investor at or prior to such
Closing.
 
Section 7.2. Conditions Precedent to the Right of the Company to Deliver an
Advance Notice. The right of the Company to deliver an Advance Notice is subject
to the fulfillment by the Company, on such Advance Notice Date (a “Condition
Satisfaction Date”), of each of the following conditions, any of which may be
waived in writing by the Investor:
 
(a)  Registration of the Common Stock with the SEC. The Company shall have filed
with the SEC a Registration Statement with respect to the resale of the
Registrable Securities in accordance with and subject to the terms of the
Registration Rights Agreement. As set forth in the Registration Rights
Agreement, the Registration Statement shall have previously become effective and
shall remain effective on each Condition Satisfaction Date and (i) neither the
Company nor the Investor shall have received notice that the SEC has issued or
intends to issue a stop order with respect to the Registration Statement or that
the SEC otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened to do so (unless the SEC’s concerns have been addressed and the
Investor is reasonably satisfied that the SEC no longer is considering or
intends to take such action), and (ii) no other suspension of the use or
withdrawal of the effectiveness of the Registration Statement or related
prospectus shall exist. The Registration Statement must have been declared
effective by the SEC prior to the first Advance Notice Date.
 
(b)  Authority. The Company shall have obtained all permits and qualifications
required by any applicable state in accordance with the Registration Rights
Agreement for the offer and sale of the shares of Common Stock, or shall have
the availability of exemptions therefrom. The sale and issuance of the shares of
Common Stock shall be legally permitted by all laws and regulations to which the
Company is subject.
 
(c)  Fundamental Changes. There shall not exist any fundamental changes to the
information set forth in the Registration Statement which would require the
Company to file a post-effective amendment to the Registration Statement.
 
(d)  Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Company at or prior to each
Condition Satisfaction Date.
 
(e)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
or directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have the effect
of prohibiting or adversely affecting  any of the transactions contemplated by
this Agreement.
 
(f)  No Suspension of Trading in or Delisting of Common Stock. The Common Stock
is trading or quoted on a Principal Market. The trading of the Common Stock is
not suspended by the SEC or the Principal Market. The issuance of shares of
Common Stock with respect to the applicable Closing will not violate the
shareholder approval requirements of the Principal Market.

 
 

--------------------------------------------------------------------------------

 
 
(g)  Maximum Advance Amount; Floor Price. The amount of an Advance corresponding
to the Advance Notice shall not exceed the Maximum Advance Amount. The Floor
Price shall be 98% of the average closing price of the Common Stock for the ten
(10) Trading Days prior to the Advance Notice Date (the “Floor Price”). In
addition to the Floor Price, the Company shall be able to set a hard Floor Price
for each Advance in the Advance Notice (the “Hard Floor Price”).  Unless
otherwise agreed to in writing by Investor and the Company, for each day during
the Pricing Period that the VWAP of the Common Stock falls below the Floor
Price, the Advance amount will be reduced by 40%. By way of example, if the
Advance amount is $500,000, and the VWAP of the Common Stock falls below the
Floor Price during the Pricing Period, then the Advance amount would be reduced
as follows depending on the number of Pricing Period days that the VWAP of the
Common Stock was below the Floor Price:  1 day below reduces the Advance amount
to $300,000; 2 days below reduces the Advance amount to $180,000; 3 days below
reduces the Advance Amount to $108,000; 4 days below reduces the Advance Amount
to $64,800; and 5 days below reduces the Advance Amount to $38,880. If trading
in the Company’s Common Stock is suspended for any reason during trading hours
on the Principal Market on any Trading Day during a Pricing Period, the Advance
Amount in respect of such Pricing Period shall be reduced by one fifth of the
initial Advance Amount specified in the Advance Notice. In addition, if on any
day during the Pricing Period, the VWAP of the Common Stock falls below the Hard
Floor Price, then, unless otherwise agreed to by the parties in writing, the
corresponding Advance shall be deemed null and void, and the Investor and the
Company shall have no further obligations with respect to such Advance.  In
addition, in no event shall the number of shares issuable to the Investor
pursuant to an Advance cause the aggregate number of shares of Common Stock
beneficially owned by the Investor and its affiliates to exceed 9.99% of the
then outstanding shares of Common Stock of the Company (“Ownership Limitation”).
If the Floor Price Common Stock is less than twelve cents, then no Advances
shall be permitted. Any portion of an Advance that would cause the Investor to
exceed the Ownership Limitation shall automatically be withdrawn. For the
purposes of this section, beneficial ownership shall be calculated in accordance
with Section 13(d) of the Exchange Act. As required by the Principal Market,
until the Company obtains the requisite approval of its shareholders in
accordance with the corporate laws of the state of Delaware, no more than 19.9%
of the Company’s Common Stock (measured as of the date prior to the date of this
Agreement) may be issued and sold to Investor pursuant to this Agreement.
 
(h)  No Knowledge. The Company has no knowledge of any event which would be more
likely than not to have the effect of causing such Registration Statement to be
suspended or otherwise ineffective at Closing.
 
(i)  Executed Advance Notice. The Investor shall have received the Advance
Notice executed by an officer of the Company and the representations contained
in such Advance Notice shall be true and correct as of each Condition
Satisfaction Date.


ARTICLE VIII.
Due Diligence Review; Non-Disclosure of Non-Public Information
 
Section 8.1. Non-Disclosure of Non-Public Information.
 
 (a)  Subject to Section 6.6 and except as otherwise provided in this Agreement
or the Registration Rights Agreement, the Company shall refrain from disclosing,
and shall cause its officers, directors, employees and agents to refrain from
disclosing, any material non-public information to the Investor without also
disseminating such information to the public.
 
(b) Nothing herein shall require the Company to disclose material, non-public
information to the Investor or its advisors or representatives, and the Company
represents that it does not disseminate material, non-public information to any
investors who purchase stock in the Company in a public offering, to money
managers or to securities analysts in violation of Regulation FD of the Exchange
Act, provided, however, that notwithstanding anything herein to the contrary,
the Company will, as hereinabove provided and subject to compliance with
Regulation FD, immediately notify the advisors and representatives of the
Investor and, if any, underwriters, of any event or the existence of any
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting material, non-public
information (whether or not requested of the Company specifically or generally
during the course of due diligence by such persons or entities), which, if not
disclosed in the prospectus included in the Registration Statement would cause
such prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading. Nothing contained
in this Section 8.1 shall be construed to mean that such persons or entities
other than the Investor (without the written consent of the Investor prior to
disclosure of such information) may not obtain material, non-public information
in the course of conducting due diligence in accordance with the terms of this
Agreement and nothing herein shall prevent any such persons or entities from
notifying the Company of their opinion that based on such due diligence by such
persons or entities, that the Registration Statement contains an untrue
statement of material fact or omits a material fact required to be stated in the
Registration Statement or necessary to make the statements contained therein, in
light of the circumstances in which they were made, not misleading.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IX.
Choice of Law/Jurisdiction
 
Section 9.1. Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New York without regard to the
principles of conflict of laws.
 
Section 9.2. Arbitration.  Any dispute arising out of or in connection with this
Agreement or otherwise relating to the parties relationship that cannot be
settled by the Company and the Investor after discussion shall be settled solely
by arbitration. Any such arbitration shall be fully and finally resolved in
binding arbitration in a proceeding in the State of New York, City of New York,
in accordance with the rules of the American Arbitration Association before a
single arbitrator who is a securities lawyer.  The arbitrator shall not have the
authority to modify or change any of the terms of this Agreement.  The
arbitrator may award interim relief and grant specific performance in addition
to monetary damages.  The Company and the Investor further agree that no demand
for punitive or exemplary damages shall be made in any arbitration
proceeding.  Any monetary award shall be in U.S. dollars.  The arbitrator's
award shall be final and binding upon the parties, and judgment upon the award
may be entered in any court of competent jurisdiction in any state of the United
States or country or application may be made to such court for a judicial
acceptance of the award and an enforcement as the law of such jurisdiction may
require or allow.  No party to this agreement will challenge the jurisdiction or
venue provisions as provided in this section.  No party to this agreement will
challenge the jurisdiction or venue provisions as provided in this section.  
 
ARTICLE X.
Assignment; Termination
 
Section 10.1. Assignment. Neither this Agreement nor any rights or obligations
of the Company or the Investor hereunder may be assigned to any other Person.
 
Section 10.2. Termination.
 
(a) Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earliest of (i) the first day of the month next
following the 24-month anniversary of the Effective Date, or (ii) the date on
which the Investor shall have made payment of Advances pursuant to this
Agreement in the aggregate amount of the Commitment Amount.
 
(b) The Company may terminate this Agreement effective upon fifteen Trading
Days’ prior written notice to the Investor; provided that (i) there are no
Advances outstanding, and (ii) the Company has paid all amounts owed to the
Investor pursuant to this Agreement. This Agreement may be terminated at any
time by the mutual written consent of the parties, effective as of the date of
such mutual written consent unless otherwise provided in such written consent.
In the event of any termination of this Agreement by the Company hereunder, so
long as the Investor owns any shares of Common Stock issued hereunder, unless
all of such shares of Common Stock may be resold by the Investor without
registration and without any time, volume or manner of sale limitations pursuant
to Rule 144, the Company shall not (i) cancel the common stock issued to
Investor or suspend (except as provided for in the Registration Rights
Agreement) or  withdraw the Registration Statement or otherwise cause the
Registration Statement to become ineffective, or voluntarily delist the Common
Stock from, the Principal Market without listing the Common Stock on another
Principal Market.
 
(c) The obligation of the Investor to make an Advance to the Company pursuant to
this Agreement shall terminate permanently (including with respect to an Advance
Date that has not yet occurred) in the event that (i) there shall occur any stop
order or suspension of the effectiveness of the Registration Statement for an
aggregate of fifty (50) Trading Days, during the Commitment Period, or (ii) the
Company shall at any time fail materially to comply with the requirements of
Article VI and such failure is not cured within thirty (30) days after receipt
of written notice from the Investor, provided, however, that this paragraph (c)
shall not apply to any period commencing upon the filing of a post-effective
amendment to such Registration Statement and ending upon the date on which such
post effective amendment is declared effective by the SEC.

 
 

--------------------------------------------------------------------------------

 
 
(d) Nothing in this Section 10.2 shall be deemed to release the Company or the
Investor from any liability for any breach under this Agreement, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement. The indemnification
provisions contained in Sections 5.1 and 5.2 shall survive termination
hereunder.
 
ARTICLE XI.
Notices
 
Section 11.1. Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) three (3) days after being sent by U.S. certified
mail, return receipt requested, (iii) one (1) day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same or (iv) or upon confirmation of
receipt of email by the recipient emailing back the sender that they are in
receipt of the email. The addresses and emails for such communications shall be:
 
If to the Company, to:
Vertro, Inc.
143 Varick Street
New York, New York
Attention:  John B. Pisaris
   
With a copy to:
Porter, Wright, Morris & Arthur LLP
41 S. High St., Suite 2800
Columbus, OH 43215
Attn:  William J. Kelly, Jr.
   
If to the Investor(s):
AGS Capital Group, LLC
 
2 Water Street, 17th Floor
 
New York, New York
 
Attention: Allen Silberstein
 
Telephone: 212-217-9139
 
Email: asilberstein@agscapitalgroup.com

 
Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or email.
 
ARTICLE XII.
Miscellaneous
 
Section 12.1. Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.
 
Section 12.2. Entire Agreement; Amendments. This Agreement and the Registration
Rights Agreement supersedes all other prior oral or written agreements between
the Investor, the Company, their affiliates and persons acting on their behalf
with respect to the matters discussed herein, and this Agreement, the
Registration Rights Agreement and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.  The provisions of this
agreement shall be construed in favor of the Investor.

 
 

--------------------------------------------------------------------------------

 
 
Section 12.3. Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
 
Section 12.4. Fees and Expenses. Each of the parties shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Agreement and the transactions
contemplated hereby, except that the Company shall pay a Due Diligence Fee of
Fifteen Thousand Dollars ($15,000) to Investor. Company shall transfer to
Investor $80,000 worth of Common Stock (delivered electronically, and credited
to the account of Investor’s designated broker with The Depository Trust Company
through its DWAC system) on or prior to the first business day following the
Effective Date (“Commitment Shares”). The pricing for the Commitment Shares will
be based on the average closing price for the 10 trading days preceding the date
of this Agreement.
 
Section 12.5. Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that, if the severance of such provision materially changes
the economic benefits of this Agreement to either party as such benefits are
anticipated as of the date hereof, then such party may terminate this Agreement
on five (5) business days prior written notice to the other party.
 
Section 12.6. Confidentiality. If for any reason the transactions contemplated
by this Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from any other party (except information
publicly available or in such party’s domain prior to the date hereof, and
except as required by court order) and shall promptly return to the other
parties all schedules, documents, instruments, work papers or other written
information without retaining copies thereof, previously furnished by it as a
result of this Agreement or in connection herein.
 
Section 12.7. Publicity. The Company and the Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement without the prior
consent of the other party, which consent shall not be unreasonably withheld or
delayed, except that no prior consent shall be required if such disclosure is
required by law, in which such case the disclosing party shall provide the other
party with prior notice of such public statement. Notwithstanding the foregoing,
the Company shall not publicly disclose the name of the Investor without the
prior consent of the Investor, except to the extent required by law. The
Investor acknowledges that this Agreement and all or part of the Reserve Equity
Financing Documents may be deemed to be "material contracts" as that term is
defined by Item 601(b)(10) of Regulation S-B, and that the Company may therefore
be required to file such documents as exhibits to reports or registration
statements filed under the 1933 Act or the 1934 Act.  The Investor further
agrees that the status of such documents and materials as material contracts
shall be determined solely by the Company, in consultation with its counsel.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Reserve Equity Financing
Agreement to be executed by the undersigned, thereunto duly authorized, as of
the date first set forth above.
 

 
COMPANY:
 
Vertro, Inc.
       
By:
/s/ John B. Pisaris        
Name:   John B. Pisaris
     
Title:   General Counsel & Secretary
       
INVESTOR:
 
AGS Capital Group, LLC
       
By:
/s/ Allen Silberstein        
Name: Allen Silberstein
     
Title: Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ADVANCE NOTICE
 
Vertro, Inc.
 
The undersigned, __________hereby certifies, with respect to the sale of shares
of Common Stock of Vertro, Inc. (the “Company”) issuable in connection with this
Advance Notice, delivered pursuant to the Reserve Equity Financing Agreement
(the “Agreement”), as follows:
 
1. The undersigned is the duly elected Officer of the Company, its Chief
Executive, President or Chief Financial Officer.
 
2. There are no fundamental changes to the information set forth in the
Registration Statement which would require the Company to file a post effective
amendment to the Registration Statement.
 
3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in the Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date. All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.
 
4. The undersigned hereby represents, warrants and covenants that it has made
all filings (“SEC Filings”) required to be made by it pursuant to applicable
securities laws (including, without limitation, all filings required under the
Securities Exchange Act of 1934, which include Forms 10-Q or, 10-K or, 8-K,
etc.). All SEC Filings and other public disclosures made by the Company,
including, without limitation, all press releases, analysts meetings and calls,
etc. (collectively, the “Public Disclosures”), have been reviewed and approved
for release by the Company’s attorneys and, if containing financial information,
the Company’s independent certified public accountants. None of the Company’s
Public Disclosures contain, as of their respective dates, any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
5. The Advance requested is  $_________ .
 
6. The Hard Floor Price is $________ per share.
 
The undersigned has executed this Certificate this  _____  day of  _____.

 

                 
By:  
                 
Name:  
                 
Title:  
   

 
If Returning This Advance Notice via email Please Send To:
asilberstein@agscapitalgroup.com
 
If by Mail, via Federal Express To:
AGS Capital Group, LLC, Attention Allen Silberstein
 
2 Water Street, 17th Floor, New York, New York, 10004

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.3

 
There are 3,926,305 shares subject to issuance pursuant to either (i)
outstanding awards, or (ii) awards available for grant under the Company’s 1999
Stock Inventive Plan, 2004 Stock Inventive Plan or 2006 Stock Award and
Incentive Plan.

 
 

--------------------------------------------------------------------------------

 